     CASE 0:18-cv-03191-JNE-BRT Document 134 Filed 08/04/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                   MOTION FOR ADMISSION PRO HAC VICE


Case Number: 0:18-cv-03191

Case Title: Sohmer, et al. v. UnitedHealth Group, Inc. et al.


                                      Affidavit of Movant

I, Amanda M. Williams, an active member in good standing of the bar of the U.S. District Court
for the District of Minnesota, request that this Court admit pro hac vice Seth R. Klein, an
attorney admitted to practice and currently in good standing in the U.S. District Court for
Connecticut, but not admitted to the bar of this court, who will be counsel for the plaintiffs
Samantha Sohmer and Kathy L. Fellgren in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

Check one of the following:

 I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

    I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the
case listed above, and accept service of all papers served as required by LR 83.5(d) should my
motion for a non-resident to serve as local counsel be granted by the court (sign and complete
information below and attach a completed Motion for Permission for a Non-Resident to Serve as
Local Counsel).

       Signature: /s/ Amanda M. Williams            Date: August 4, 2020

       MN Attorney License #: 341691




                                                1
      CASE 0:18-cv-03191-JNE-BRT Document 134 Filed 08/04/20 Page 2 of 2




                                Affidavit of Proposed Admittee


I, Seth R. Klein, am currently a member in good standing of the U.S. District Court for the
District of Connecticut, but am not admitted to the bar of this court. I understand that if this
Court grants me admission pro hac vice, the moving attorney identified in this motion must
participate in the preparation and presentation of the case listed above, and must accept service
of all papers served as required by LR 83.5(d). I further understand that the District of
Minnesota is an electronic court and that I will receive service as required by Fed. R. Civ. P. 5(b)
and 77(d) by electronic means and I understand that electronic notice will be in lieu of service by
mail.

Signature: /s/ Seth R. Klein                                 Date: August 4, 2020

Typed Name: Seth R. Klein

Attorney License Number: 413161 issued by the State of Connecticut

Law Firm Name: Izard, Kindall & Raabe, LLP

Law Firm Address: 29 South Main Street

                    Suite 305

                    West Hartford, CT 06107

Main phone:         (860) 493-6292

Direct line:        (860) 493-6291

E-mail address:     sklein@ikrlaw.com




                                                 2
